                    Case 1:19-cv-09492-VEC Document 18 Filed 01/08/20 Page 1 of 1 BRANDON EVANGELIST
CY GOLDBERG °+*ˆ                                                                               °+
LORI C. MILLER °+                                                                                   +
                                                                                                     * SAMANTHA PULLMAN
JASON W. RUBIN °+*                                                                                            ° KEVIN CARTER
EAMON C. MERRIGAN °+                                                                                ° ALEXANDRA BARSLEY
RICHARD M. CASTAGNA °+*                                                                               * THOMAS HOLMGREN
MATTHEW A. MORONEY °+*                                                                                ° BRANDON R. COHEN
CLAIRE B. NEIGER °+ ˆ                                                                                           °+ ERIK NEIMAN
JOSEPH W. PETKA °                                                                                       ° JESSICA A. KELLER
WARREN D. HOLLAND °+*                                                                                    * EMANUELA PEPAJ
DANA M. KOOS *                                                                                            °* TIMOTHY BISHOP
HARLAN SCHREIBER *                                                                                          * GARRETT RIGBY
ROBERT P. STEIN °+                                                                                    °+ RYAN E. MCSHERRY
JEFFREY E. TENTHOFF °+                                                                                  ° JENNA JANKOWSKI
JILLIAN VUKSON °                                                                                      ° SABRINA PETERMAN
MARIE CORONEL +                                                                                        °* NATHANIEL COSTA
CRAIG CHANEY +                                                                                                * TARA GUTMAN
                                                                                                           + LANDRISE FELIX
BRIAN MCGOVERN °                                                                                            *
LAUREN B. GLYNN °                                                                                              * ANNA DEIANA
DANIEL M. BROWN +*                                                                                   DIANA HERNANDEZ
                                                                                                        +

JESSICA SMERIGLIO °+                                                                                 ANTONIO ARTHURS
                                                                                                        +

STEVEN KIM +                                                                                    ° CASSAUNDRA SAYLOR
TYSON MOTT °+                                                                                          ° GARRETT FIELD
MATTHEW LAVOIE *                                   January 8, 2020                               °+ ZACHARY MARSHALL
THOMAS GIARDINA °+

                                                             USDC SDNY
             Via Electronic Case Filing
                                                             DOCUMENT
             The Hon. Valerie E. Caproni
             United States District Court                    ELECTRONICALLY FILED
             Southern District of New York                   DOC #:
             40 Foley Square                                 DATE FILED: 01/08/2020
             New York, New York 10007

                                     Re:    Creque, Alexander v. John Beatty Jr.
                                            Docket No.: 1:19-cv-09492-VEC
                                            Our File No.: SF.10786

             Dear Honorable Judge Caproni,                                    MEMO ENDORSED
                     My office represents Defendant, John Beatty Jr., in the above-referenced matter.
             Please be advised that there is an initial conference currently scheduled in this case for
             Friday, January 10, 2020. After discussing this matter with Plaintiff’s counsel, Ryan
             Goldstein, we are jointly requesting that the conference be adjourned. We are requesting
             an adjournment at this time due to the pending Motion to Dismiss that was filed by
             Defendant on January 2, 2020. Although a joint letter and proposed case management
             plan was to be submitted by January 2, 2020, due to the pending motion the parties do
             not wish to enter into a discovery schedule until a decision on the motion is made.
             Therefore, we are respectfully requesting an adjournment of the initial conference until
             after the pending motion is either fully submitted or decided by this Court.

                    All of the above has been discussed between counsel and this letter is being
             submitted jointly between all parties.

                      Thank you for your time and attention to this matter.

                                                                   Very truly yours,
                                                                   Samantha Pullman
                                                                   SAMANTHA PULLMAN, ESQ.



             cc: Law Office of Ryan S. Goldstein, PLLC (via ECF)
The initial conference is adjourned pending further order. Although it appears that the
parties have had some discussion about the pending motion, the parties are advised to
carefully consider whether a transfer to the Eastern District of Pennsylvania, via
mutual consent, makes more sense than the expenditure of further resources on
Defendant's motion. To the extent that the parties reach an agreement, they must
promptly inform the Court to conserve judicial resources.

SO ORDERED.                   Date: 01/08/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
